NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 9, 2022 *
                               Decided November 9, 2022

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-2405

ANDREW RUIZ,                                     Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Illinois.

       v.                                        No. 3:20-cv-00085-GCS

ALBERTO BUTALID, et al.,                         Gilbert C. Sison,
     Defendants-Appellees.                       Magistrate Judge.

                                        ORDER

        Andrew Ruiz, an Illinois inmate, sued prison officials for deliberately ignoring
his medical needs in violation of his rights under the First and Eighth Amendments, but
after a hearing, see Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), the district court
entered summary judgment for the defendants. It ruled that Ruiz failed to exhaust his


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2405                                                                          Page 2

administrative remedies. See 42 U.S.C. § 1997e(a). Because Ruiz gives us no valid reason
to disturb that finding, we affirm.

        Ruiz, a paraplegic inmate at Pinckneyville Correctional Center, contends that
prison personnel and the prison’s healthcare services provider (Wexford Health
Sources) have deliberately ignored his medical needs. He asserts that ongoing inaction
by prison officials led him to suffer a cardiac arrest in 2018, followed by a coma for days
while he received life-support treatment. He also alleges that these events occurred
because of Wexford’s policy of “cost cutting.” The district court screened the complaint,
28 U.S.C. § 1915A, allowing claims against a doctor, three prison administrators, and
Wexford to proceed. All defendants moved for summary judgment, arguing that Ruiz
failed to exhaust his administrative remedies.

        The district court, with a magistrate judge sitting by consent, 28 U.S.C. § 636(c),
entered summary judgment for the defendants. The court identified four grievances in
the record relevant to the defense of exhaustion. For the first three grievances, the court
found that Ruiz did not timely appeal them to the Administrative Review Board, as the
prison’s exhaustion rules required. See ILL. ADMIN. CODE tit. 20 § 504.850(a). In the
fourth one, which Ruiz did internally appeal, Ruiz wrote that a doctor (different from
the one he has sued) “didn’t write a prescription for [Ruiz] to get [the] dressing on” his
heel, chest, or ankle; nor did the doctor order nurses to dress Ruiz’s “open wounds.”
Regarding Wexford, he wrote that it “needs to put more discipline on this facility” to
make the staff “more professional.” The court found that the grievance, although
internally appealed, failed to exhaust Ruiz’s remedies because in it he did not mention
the officials he sued or the Wexford policy targeted in his complaint.

        Under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), before a prisoner
may sue in court, the prisoner must exhaust available administrative remedies in the
manner required by the prison. When a district court has ruled that an inmate did not
exhaust, we review its findings of fact for clear error and legal conclusions de novo.
Wilborn v. Ealey, 881 F.3d 998, 1004 (7th Cir. 2018). Ruiz has not supplied the transcript
of the hearing at which the court decided the exhaustion defense, as Rule 10(b)(2) of the
Federal Rules of Appellate Procedure generally requires of appellants. But a transcript
is not necessary for our review because Ruiz accepts that he administratively exhausted
only his last grievance and contends that the court made a purely legal error in
assessing the adequacy of that grievance.
No. 21-2405                                                                         Page 3

       Ruiz relies on Turley v. Rednour, 729 F.3d 645 (7th Cir. 2013), to argue that he did
not need to name in his last grievance the individual defendants he now sues because
his earlier grievances complained about his ongoing, poor healthcare at Pinckneyville.
In Turley, we ruled that “prisoners need not file multiple, successive grievances raising
the same issue (such as prison conditions or policies) if the objectionable condition is
continuing.” 729 F.3d at 650. In that situation, one administratively exhausted grievance
mentioning a systemic problem sufficed to allow the inmate to challenge in court that
problem. Id. But Ruiz’s fourth grievance—the only one that he administratively
exhausted—does not describe a systemic problem. It addresses an “entirely different
problem[]” from the one alleged in his complaint. Schillinger v. Kiley, 954 F.3d 990, 996
(7th Cir. 2020). Ruiz’s complaint alleges that a disregard of his health conditions, and
Wexford’s “cost cutting,” led to his cardiac arrest. By contrast, he limited his grievance
to a narrow complaint about a doctor (not sued) who did not dress some wounds, and
to Wexford’s lack of “professionalism.” The primary purpose of the exhaustion
requirement is to put the prison on notice of the nature of a possible lawsuit and give it
a chance to correct an alleged problem without involving the courts. Id. at 995–96;
Turley, 729 F.3d at 650. The district court properly ruled that Ruiz’s final grievance,
lacking any reference to the named defendants, the results of their alleged inaction, or
Wexford’s alleged “cost cutting” policy, did not serve this purpose.

                                                                               AFFIRMED